Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129953(38)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  ANTHONY E. LAMAR,                                                                                                  Justices
           Plaintiff-Appellant,
  v      	                                                         SC: 129953
                                                                   COA: 262800
                                                                   Ingham CC: 04-000787-AA
  DEPARTMENT OF CORRECTIONS,

          Defendant-Appellee. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  February 27, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
         d0424                                                                Clerk